Citation Nr: 1208385	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  00-04 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and his wife.



ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to December 1991 with service in Southwest Asia.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, and an April 2005 rating decision issued by the RO in Cleveland, Ohio.  Jurisdiction over the claims file is currently held by the Cleveland RO. 

In April 2000, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the Indianapolis RO.  A transcript of this hearing is of record. 

This case was previously before the Board in October 2003, August 2005, April 2008, and September 2009 at which times it was remanded for additional development.  The appeal has now returned to the Board for further appellate action.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the claims period, the Veteran's PTSD has most nearly approximated deficiencies in most areas of work, school, family relationships, thinking, judgment and mood without total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial 70 percent disability rating, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD was granted in the September 1999 rating decision on appeal with an initial 30 percent evaluation assigned effective June 3, 1998.  The Veteran contends that an increased rating is warranted as he experiences severe symptoms of PTSD including nightmares, hypervigilance, anger, and passive suicidal ideation. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently evaluated as 30 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the Veteran exhibits: occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Initially, the Board notes that the Veteran has been diagnosed with several nonservice-connected psychiatric disorders including a nonspecified cognitive disorder and a depressive disorder.  However, VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  None of the Veteran's treating or examining physicians have separated the symptomatology manifested by each of his psychiatric disorders, and the September 2008 VA examiner specifically found that the Veteran's depressive disorder was secondary to his PTSD.  Therefore, the Board will consider all the Veteran's psychiatric symptomatology when determining the appropriate initial rating for service-connected PTSD. 

The Board finds that the Veteran's PTSD warrants an increased 70 percent evaluation throughout the claims period.  The criteria for a 70 percent rating for a psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  Treatment records from the Cincinnati and Dayton VA Medical Centers (VAMCs) and VA psychiatric examinations dated throughout the claims period have noted the presence of an impaired mood and affect.  In addition, the Veteran testified in February 2000 that he was no longer an outgoing person and isolated and detached himself from his family and friends.  The September 2008 VA examiner found that the Veteran's PTSD demonstrated substantially severe impairment to social, family, and emotional functioning.  The Veteran's PTSD has also been found to result in occupational impairment throughout the claims period.  The Veteran has manifested other symptoms associated with PTSD including nightmares, intrusive thoughts, an exaggerated startle response, hypervigilance, and passive suicidal ideation.  

The Veteran's Global Assessment of Functioning (GAF) scores have also established the presence of serious PTSD symptoms.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2009)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  With only a few exceptions, the Veteran's scores have ranged from 50 to 41, consistent with serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) and serious impairment to in social, occupational, or school functioning.  Id at 46-47.  Therefore, the majority of the Veteran's GAF scores have been consistent with the level of occupational and social impairment associated with an increased 70 percent rating. 

The Board notes that the Veteran's first VA examination, conducted in July 1998, resulted in a GAF score of 65 and symptoms that are consistent with mild impairment.  Id.  At that time, the Veteran reported passive suicidal ideation, periods of depression, and problems controlling his anger.  However, the VA examiner found that the Veteran experienced only mild occupational impairment due to PTSD and assigned a GAF score of 65 indicating that the Veteran generally functioned well.  Id.   The Board finds that the results of the July 1998 VA examination are at odds with the other evidence of record during this period, specifically the Veteran's treatment records from VA facilities.  For example, in December 1998, only five months after his VA examination, the Veteran was assigned a GAF score of 48 during a psychiatric examination at the Indianapolis VAMC and complained of severe depression and a past history of suicidal thoughts.  VAMC treatment records continued to document GAF scores that were consistently in the 40s.  The Board finds that the treatment records and later VA examinations are more indicative of the Veteran's impairment due to PTSD throughout the claims period and document severe to serious symptoms.  

The Veteran's PTSD has resulted in deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  While he has not endorsed all of the specific symptoms associated with a 70 percent evaluation in the general rating formula, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  As the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to a 70 percent rating, an increased evaluation is appropriate.  Id. at 443; see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

A rating in excess of 70 percent is not warranted as the evidence does not establish the presence of total occupational and social impairment resulting from the Veteran's PTSD.  As noted above, the evidence of record indicates the presence of serious impairment to the Veteran's functioning without any evidence of total impairment.  The September 2008 VA examination report and March 2009 addendum indicate that the Veteran experience moderate to severe occupational impairment due to PTSD and cognitive impairment.  Additionally, while the Veteran was found to manifest substantially severe social, family, and emotional functioning at the September 2008 VA examination, he has remained married and close to his wife and children throughout the claims period.  The preponderance of the evidence is against a finding that the severity of the Veteran's symptoms are contemplated by a 100 percent rating as his PTSD has not met or approximated total occupational or social impairment.  38 C.F.R. §§ 4.7, 4.21. 

Thus, the Veteran's PTSD warrants an initial 70 percent schedular rating.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's PTSD is manifested by symptoms that result in serious social and occupational impairment.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including records of VA treatment and records from the Social Security Administration (SSA).  The Veteran has not indicated that he is in receipt of private treatment for his PTSD.  Additionally, the Veteran was provided proper VA examinations in response to his claim.

The Board also finds that VA has complied with the remand orders of the Board.  In response to the Board's remands, the Veteran was provided notice regarding VA's duties to notify and assist and complete records from various VA facilities and the SSA were added to the claims file  The Veteran was also provided several VA examinations to determine the severity of his service-connected PTSD.  The case was then readjudicated in the June 2010 SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating of 70 percent, but not higher, for PTSD is granted.  



REMAND

The Board regrets further delay with respect to the Veteran's claim for TDIU, but finds that the case must be remanded to allow for the procurement of a medical opinion addressing the impact of the Veteran's service-connected disabilities on his employability.  

The Veteran is currently service-connected for PTSD, rated as 70 percent disabling, and irritable bowel syndrome with diarrhea, rated as 30 percent disabling.  He therefore meets the minimum schedular criteria for a grant of TDIU under 38 C.F.R. § 4.16(a).  Although the record contains competent evidence that the Veteran's PTSD results in severe occupational impairment, there is no medical evidence specifically addressing the effect of the Veteran's bowel syndrome on employment.  The Veteran reported in July 1999 that he was unable to work due to his chronic diarrhea, but he has more recently attributed his unemployability to nonservice-connected blindness.  He is also in receipt of disability benefits from SSA for blindness and posterior polymorphos dystrophy.  Finally, a June 2006 letter from his VA physician links the Veteran's unemployability to various physical and mental disabilities, including blindness which prohibits driving and limits the Veteran's ability to read.  

With respect to a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Therefore, upon remand, the claims file should be provided to a VA examiner with the expertise to render an opinion regarding the cumulative effect of the Veteran's service-connected disabilities on his employability.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be made available to a VA examiner with sufficient expertise to ascertain whether the Veteran is currently unemployable due solely to service-connected PTSD and irritable bowel syndrome.  The examination report should indicate that the claims file was reviewed by the examiner.  

The examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's service-connected disabilities are sufficient in combination to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.  The rationale for this opinion should be provided.  

The Veteran is currently service-connected for PTSD and irritable bowel syndrome with diarrhea.  He completed four years of high school and most recently worked in maintenance in 1998.  The Veteran is also heating, ventilation, and air-conditioning (HVAC) certified. 

2.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


